                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                      Criminal No. 18-171(DSD/KMM)

United States of America,

                   Plaintiff,

v.                                                                 ORDER

Henry James Soll,

                   Defendant.



     This matter is before the court upon the motion by pro se

defendant Henry James Soll III to vacate, set aside, or correct

his sentence pursuant to 28 U.S.C. § 2255.                 Based on a review of

the file, record, and proceedings herein, and for the following

reasons, the court denies the motion and denies a certificate of

appealability.



                                     BACKGROUND

     Soll was arrested on June 4, 2018, by members of a United

States Marshals task force who were investigating earlier shooting

incidents in which Soll was a suspect.                ECF No. 49 ¶ 1.      During a

search incident to arrest, a loaded Glock .40 caliber pistol was

found in Soll’s pants pocket.               Id.     A search of the vehicle by

which   he   was   standing     at    the    time    of   arrest    uncovered   two

additional loaded guns.       Id.      An analysis performed on these guns
found that all three contained Soll’s DNA.        ECF No. 78, Ex. 1 at

1–2.

       On February 6, 2019, Soll pleaded guilty to Count I of the

Indictment charging him with being a felon in possession of a

firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

Count I stemmed from Soll’s possession of the gun found in his

pants pocket during the June 4 arrest. 1        In the plea agreement,

Soll agreed that he had previously been convicted of four separate

felony offenses, and admitted that he “knowingly and intentionally

possessed the recovered firearms, and knew he was prohibited from

possession the firearms because he is a convicted felon.”        ECF No.

49 ¶ 1.

       Soll now attacks the validity of his guilty plea and sentence

on two grounds.      He first argues that his guilty plea was not

intelligently made because he did not know that, under Rehaif v.

United States, 139 S. Ct. 2191 (2019), the government needed to

prove not only that he knowingly possessed the gun at issue, but

also that he knew he was prohibited from possessing the gun due to

his    felon   status.   Soll   next   argues   that   his   counsel   was

ineffective because counsel failed to consult an expert regarding




       1In the plea agreement, Soll agreed that three other guns —
the two found in the car upon his initial arrest, as well as a
fourth gun found during a later arrest — would be held against him
for sentencing purposes.
                                   2
test results showing Soll’s DNA was present on the guns at issue.

The government opposes Soll’s motion.



                                  DISCUSSION

     Section    2255     provides    a   federal     inmate     with   a   limited

opportunity    to    challenge    the    constitutionality,        legality,      or

jurisdictional basis of an imposed sentence.                    This collateral

relief is an extraordinary remedy, reserved for violations of

constitutional rights that could not have been raised on direct

appeal.     United States v. Apfel, 97 F.3d 1074, 1076 (8th Cir.

1996).    When considering a § 2255 motion, a court may hold an

evidentiary hearing.       See 28 U.S.C. § 2255(b).             A hearing is not

required,     however,    when    “(1)       the   petitioner’s     allegations,

accepted as true, would not entitle the petitioner to relief, or

(2) the allegations cannot be accepted as true because they are

contradicted by the record, inherently incredible, or conclusions

rather than statements of fact.”              Sanders v. United States, 341

F.3d 720, 722 (8th Cir. 2003) (citation and internal quotation

marks omitted).      Here, no hearing is required because the stated

grounds for relief are facially meritless.

I.   Rehaif Claim

     Chapter    18    U.S.C.     § 922(g)(1)       makes   it   unlawful    for   a

convicted felon to possess a firearm.                 A person who knowingly

violates that provision can be imprisoned for up to 10 years.                     18

                                         3
U.S.C. § 924(a)(2).       In Rehaif v. United States, the United States

Supreme Court clarified that it was not enough for the government

to prove that the defendant knowingly possessed a firearm to be

found guilty of violating §§ 922(g)(1) and 924(a)(2).                139 S. Ct.

at   2200.     Instead,    the    government   must   prove   both    that    the

defendant knowingly possessed a firearm and that the defendant

knew he was a convicted felon at the time of possession.                Id.

      Soll argues that, because Rehaif added an element that he did

not know the government would need to prove in his case, his plea

agreement was not knowingly, intelligently, and voluntarily made

because he did not receive adequate notice of the true nature of

the charge against him.          See ECF No. 72 at 5–8.       He also appears

to argue that he did not know he was a convicted felon at the time

he possessed the gun at issue.         See ECF No. 71 at 4.

      A plea of guilty is not intelligent when the defendant is

misinformed about the elements of the charged crime that the

government must prove at trial.         Dejan v. United States, 208 F.3d

682, 685 (8th Cir. 2000) (citing Bousley v. United States, 523

U.S. 614, 618 (1998)).       Where a defendant does not challenge the

validity of a guilty plea on direct appeal, however, he must show

cause and prejudice or actual innocence to warrant relief under

§ 2255.      Id. (citing Bousley, 523 U.S. at 622).            Soll does not

argue that he is actually innocent, but instead contends that he

has satisfied the cause and prejudice test.             The court does not

                                       4
need to consider whether Soll has shown cause, because he cannot

show actual prejudice.

       To establish actual prejudice, Soll “must show that the errors

of   which    he    complains       worked   to   his   actual   and    substantial

disadvantage ....”         Ivy v. Caspari, 173 F.3d 1136, 1141 (8th Cir.

1999) (citation and internal quotation omitted).                     He “must prove

that but for the constitutional violations — that he ... did not

understand the elements of the crime he pleaded guilty to — he

might not have been convicted of the same crimes.”                    Id. (citation

and internal quotation omitted).

       Soll cannot meet this burden because it is clear from the

plea agreement and the transcript of Soll’s change of plea hearing

that   he    knew   he    was   a    convicted    felon   —    and   was   therefore

prohibited from possessing a gun — at the time of the offense.                     As

detailed     above,      Soll   admitted     in   his   plea   agreement    that   he

“knowingly and intentionally possessed the recovered firearms, and

knew he was prohibited from possessing firearms because he is a

convicted felon.”         ECF No. 49 ¶ 1 (emphasis added).            When entering

his guilty plea, after Soll admitted to having been convicted of

four previous felonies, he was asked whether he knew “it was

illegal for [him] to possess firearms on the day in question.”

ECF No. 76 at 17:18–18:12.              Soll admitted that he did.           Id. at

18:18.       Given that Soll admitted he knew was prohibited from



                                             5
possessing a firearm at the time of the offense, he cannot show he

was prejudiced and his motion for relief under Rehaif is denied.

II.   Ineffective Assistance of Counsel

      To prevail on a claim of ineffective assistance of counsel,

Soll must meet both prongs of the test set forth in Strickland v.

Washington, 466 U.S. 668 (1984).         First, Soll must show that his

counsel’s performance was so deficient that it fell below the level

of representation guaranteed by the Sixth Amendment.          Id. at 687.

Second, he must establish prejudice by showing “a reasonable

probability that, but for counsel’s unprofessional errors, the

result of the proceedings would have been different.”         Id. at 694.

This probability must be “sufficient to undermine confidence in

the outcome,” not simply that “errors had some conceivable effect

on the outcome of the proceeding.”         Strickland, 466 U.S. at 693–

94.   These errors must be serious enough to demonstrate “that

counsel   was   not   functioning   as   the   ‘counsel’   guaranteed   the

defendant by the Sixth Amendment.”        Id. at 687.

      Soll contends that his counsel’s performance was deficient

because he did not “investigate the law relevant to DNA [found on

the guns in Soll’s possession] or consult an expert regarding the

same.”    ECF No. 71 at 4.   Soll also states that his counsel failed

to explain the import of the government’s DNA evidence, and that

counsel simply advised him to take the plea deal.             Id.   Beyond

that, Soll has not put forth any evidence regarding his counsel’s

                                     6
performance. 2    At his change of plea hearing, however, Soll stated

that his defense counsel had “been a good lawyer for [him]” and

had answered all of his questions.                   ECF No. 76 at 20:24–21:4.

Regardless, at this juncture the court need not determine whether

the performance of Soll’s counsel fell below the standard required

by the Sixth Amendment because Soll has failed to show that he was

prejudiced by any defect in counsel’s performance.

      To show prejudice where the conviction is based on a guilty

plea, the defendant must show “a reasonable probability that ...

he would not have pleaded guilty and would have insisted on going

to trial” but for counsel’s errors.                  Matthews v. United States,

114 F.3d 112, 114 (8th Cir. 1997) (quoting Hill v. Lockhart, 474

U.S. 52, 59 (1985)).           Soll does not directly contest that he

possessed the guns at issue. 3             Rather, he contends that, had his

defense   counsel      consulted      a    DNA   expert,     “available     forensic

testimony would have contradicted the prosecution’s explanation of

the   events    and    would   have       strongly       supported    the   defense’s

version.”      ECF No. 72 at 14.            This is not enough to establish

prejudice      under   Strickland         because    a    “claim     of   ineffective




      2 The government requested an affidavit responding to these
allegations from Soll’s original defense counsel, but counsel has
so far not responded.
     3  And again, Soll admitted both in his plea agreement and
during his change of plea that he “knowingly and intentionally
possessed” the guns at issue. ECF No. 49 ¶ 1; see also ECF No. 76
at 15:24–17:17.
                                            7
assistance based on a failure to consult and call an expert

requires evidence of what a scientific expert would have stated.”

United States v. Benson, No. 10-269, 2014 WL 4113098, at *4 (D.

Minn. Aug. 20, 2014) (quoting Rodela–Aguilar v. United States, 596

F.3d 457, 462 (8th Cir. 2010)).

     Further, Soll cannot show prejudice in his counsel’s failure

to consult a DNA expert because DNA evidence was not needed to

establish that Soll possessed the gun relevant to the charge for

which he pleaded guilty.     That gun was found in his pants pocket

on his arrest.   See ECF No. 49 ¶ 1.        Similarly, DNA evidence was

not needed to establish Soll’s possession of the three other guns,

only two of which contributed to sentencing enhancements, because

the government could show his constructive possession of those

guns.   See United States v. Parsons, 946 F.3d 1011, 1014 (8th Cir.

2020)   (explaining   that   constructive    possession   can   be   shown

through defendant’s dominion over the location in which the gun

was found and that possession may be shown by circumstantial

evidence alone). Other than the gun found in his pants, all of the

other guns were found in the car over which Soll had control.         See

ECF No. 76 at 16:9–17 (admitting that the guns “were found in the

car that [Soll was] associated with”).

     Because Soll has not provided evidence as to what a DNA expert

would have concluded with regard to the DNA found on the guns at

issue, and because DNA evidence was not required to show Soll

                                   8
possessed those guns, he has not established that he was prejudiced

by counsel’s failure to consult a DNA expert.

III. Certificate of Appealability

     To warrant a certificate of appealability, a defendant must

make a “substantial showing of the denial of a constitutional

right” as required by 28 U.S.C. § 2253(c)(2).              A “substantial

showing”   requires    a   petitioner   to   establish   that   “reasonable

jurists” would find the court’s assessment of the constitutional

claims “debatable or wrong.”        Slack v. McDaniel, 529 U.S. 473,

483–84 (2000).    The court is firmly convinced that Soll’s § 2255

motion is baseless, and that reasonable jurists could not differ

on the results.       As a result, a certificate of appealability is

not warranted.



                                CONCLUSION

     Accordingly, based on the above, IT IS HEREBY ORDERED that:

     1. The motion to vacate, set aside, or correct sentence

[ECF No. 71] is denied; and

     2. No certificate of appealability shall issue.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: March 6, 2020

                                         s/David S. Doty
                                         David S. Doty, Judge
                                         United States District Court

                                    9
